NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted January 19, 2016
                                 Decided January 20, 2016

                                          Before

                           RICHARD A. POSNER, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 15-1172

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 12 CR 198-1
RICK BOROS,
      Defendant-Appellant.                        Charles R. Norgle,
                                                  Judge.


                                        ORDER

       After a jury trial at which he represented himself, Rick Boros was convicted of
three counts of wire fraud and eight counts of money laundering. See 18 U.S.C. §§ 1343,
1957(a). The jury also found that Boros had committed wire fraud while on bond
awaiting trial on federal drug charges. See id. § 3147; United States v. Boros, 668 F.3d 901
(7th Cir. 2012). He was sentenced to a total of 108 months’ imprisonment followed by
three years’ supervised release. Boros filed a notice of appeal, but the lawyer appointed
to represent him in this court has concluded that the appeal is frivolous and seeks to
withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). Boros opposes this motion.
See CIR. R. 51(b). Counsel’s brief explains the nature of the case and addresses the
No. 15-1172                                                                         Page 2

potential issues that a case of this kind might be expected to involve. Because counsel’s
analysis appears to be thorough, we limit our review to the points he discusses along
with the additional contentions presented by Boros. See United States v. Bey, 748 F.3d 774,
776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

        Timothy Collins, a minister and the executive director of a religious nonprofit
called AACCTTSS, contacted Boros in 2008 after reading online that he was a financier
who helped charities raise funds. Boros told Collins that he worked for an organization
affiliated with the Catholic Church, and that he also was a licensed securities dealer
whose trades were overseen by the Federal Reserve and the International Monetary
Fund. He pitched a scheme to raise money for AACCTTSS: If Collins could come up
with $2 million, Boros could acquire a $100 million line of credit from a Colombian bank,
make trades, and after 40 weeks return to Collins a profit of 40 to 60 percent.

       Collins believed Boros and persuaded an acquaintance to donate $100,000 toward
the $2 million buy-in. Boros directed Collins to wire that money to an account in the
name of Davis Enterprises, purportedly a company owned by a wealthy businessman,
William Davis, who would guarantee Collins’s principal. Boros also said that Triad
Global Holdings, which he described as his own company, would absorb any losses, and
he sent a purported guarantee to Collins.

       Collins could not raise the remaining $1.9 million. Boros said his company would
cover $900,000 if Collins could find $1 million. Collins approached the two owners of
1410 Investments, a real estate investment company, who participated in a conference
call with Boros, Collins, and others. Boros persuaded the men to wire $1 million from
1410 Investments to the Davis Enterprises account.

        Boros had promised to acquire the line of credit within 7 days of receiving the
funds from 1410 Investments, and when that date came and went, Boros answered
Collins’s inquiries with a written proposal to extend the deadline by 7 days. That
proposal arrived with Collins’s signature already affixed, along with a signature for
Francis Woodcock, the “Chief Executive, Administration and Philanthropy Man” for
Boros’s purported employer. After the new deadline passed without any sign that the
line of credit had been acquired, Collins demanded proof from Boros that the deal was in
place. He received a letter bearing the signature “James Morris,” who was represented to
be the chief legal officer of Triad Global Holdings, confirming that AACCTTSS was
investing with Triad. Boros also contacted Collins by e-mail assuring him that
“everything is in.”
No. 15-1172                                                                         Page 3

        Collins, now suspicious, organized and recorded a conference call between
himself, Boros, and the three men who provided the $1.1 million. Boros insisted that
their funds were safe in the bank, but when Collins and the principals of
1410 Investments contacted William Davis for confirmation, Davis brushed them off and
said to call Boros instead. The fraud department of the bank told Collins that the
Davis Enterprises account had been closed, and the organization that purportedly
employed Boros denied that he worked there or that Francis Woodcock had signed the
document extending the time to acquire the line of credit. After Collins and the others
demanded the return of the $1.1 million, Boros said that Collins should communicate
from then on with Davis’s attorney, to whom the money had been transferred. That
lawyer told Collins, however, that he represented Boros, not Davis. No money ever was
returned, and finally Collins alerted the FBI.

       After Boros was indicted, his first appointed lawyer was permitted to withdraw
and replaced by Yelena Dolgosheeva. Boros later elected to represent himself.
Dolgosheeva initially remained as standby counsel but later was released from that
limited appointment after Boros accused her of colluding with the prosecution. She was
not replaced for trial.1

       Before trial Boros was confined at the county jail in Kankakee, Illinois, but he
asked to be moved to the Metropolitan Correctional Center in Chicago in order to better
prepare his case. Among other advantages, he said, the federal facility has a better law
library. The district court ordered that Boros be moved to Chicago for trial. Boros also
requested that an investigator and forensic accountant be appointed to help him
interview witnesses and interpret financial documents, but this request was denied.

       At trial Collins and one of the owners of 1410 Investments testified about their
interactions with Boros and the steps they took after suspecting that they had been
swindled. William Davis—who, like Collins, had received immunity—testified about
the bank account where the $1.1 million had been wired. Davis had given Boros access to
that account, had opened other Davis Enterprises accounts at Boros’s direction, and had
made withdrawals from those accounts when directed by Boros. The prosecution also
called several witnesses who had received checks drawn on Davis Enterprises accounts
in payment of debts owed by Boros, including rent, employees’ pay, and legal fees.


       1 Boros filed a notice of appeal from this decision, but we dismissed the appeal for
lack of appellate jurisdiction because he had not yet been sentenced. United States v.
Boros, No. 14-2718 (7th Cir. Oct. 14, 2014).
No. 15-1172                                                                           Page 4

Boros’s wife also admitted that money had been wired to her from a Davis Enterprises
account, and a bank employee testified about additional transfers to accounts in San
Francisco, Seattle, Sierra Leone, Hong Kong, and Canada. James Morris, who was one of
Boros’s partners in Triad Global Holdings, testified that Boros had been removed from
the company before his dealings with Collins began. Morris insisted, as did the other
partner, that Triad had no involvement in Boros’s fraud and that the “James Morris”
signature and any other signatures purportedly tied to Triad were forged. Francis
Woodcock similarly testified that he had never worked with Boros and that his signature
on the document sent to Collins had been forged. Finally, an expert from the Federal
Reserve Bank of New York testified that language in the documents that Boros had sent
to Collins and the three investors matched that seen in previous frauds aimed at
humanitarian organizations. Boros did not testify or call other witnesses.

       After the jury verdicts Boros twice filed motions for acquittal or for a new trial
citing Federal Rules of Criminal Procedure 29 and 33. The district court denied both
motions but assigned new standby counsel for sentencing (who continues to represent
Boros on appeal). The court calculated a guidelines imprisonment range of 135 to 168
months but imposed only 108 months because of Boros’s age—he was 70 at the
time—and declining health that necessitated the use of a wheelchair. The court ran that
term concurrently with the sentence Boros already was serving.

        In his Anders submission counsel evaluates several possible grounds for appeal,
and we begin with his discussion about the district court’s refusal to replace
Dolgosheeva with new standby counsel after her appointment had ended. Counsel
concludes that a challenge to the ruling would be frivolous, but Boros insists, in his
Rule 51(b) response, that the lack of standby counsel, coupled with the limited legal
resources available at the jail in Kankakee, prevented him from presenting a defense. Yet
pro se defendants do not have a right to standby counsel. Simpson v. Battaglia, 458 F.3d
585, 597 (7th Cir. 2006); United States v. Beckton, 740 F.3d 303, 307 (4th Cir. 2014); United
States v. Bova, 350 F.3d 224, 226–27 (1st Cir. 2003). And neither does a defendant become
entitled to a law library by electing to represent himself instead of accepting an
appointed lawyer. United States v. Sykes, 614 F.3d 303, 311 (7th Cir. 2010); United States v.
Byrd, 208 F.3d 592, 593 (7th Cir. 2000); United States v. Chapman, 954 F.2d 1352, 1362
(7th Cir. 1992).

       Counsel also deems frivolous an appellate claim that Boros was entitled to the
appointment of an investigator and forensic accountant. In asking for this assistance,
Boros asserted that he needed an investigator to interview nine witnesses, none of whom
No. 15-1172                                                                            Page 5

he named or described, and a forensic accountant to identify and examine records from
bank accounts that were not investigated by the government. Boros told the district
court that these efforts would develop evidence that he was not “in charge of any bank
accounts and did not control them” and that transfers into these accounts were for the
benefit of Collins and the principals of 1410 Investments. Previously in dictum we have
questioned whether a defendant who chooses to represent himself has any right to
investigative assistance. See United States ex rel. George v. Lane, 718 F.2d 226, 231 (7th Cir.
1983) (rejecting claim that defendant representing himself has right to law library and
noting that “[n]owhere did the Faretta Court suggest that the Sixth Amendment right to
self-representation implies further rights to materials, facilities, or investigative or
educational resources that might aid self-representation” (quoting United States v.
Wilson, 690 F.2d 1267, 1271 (9th Cir. 1982)). But even assuming that Boros might have
been entitled to assistance from an investigator or accountant if necessary to present his
defense, an argument that the district court abused its discretion by denying funds for
that purpose would still be frivolous because Boros did not identify a plausible defense.
See United States v. Winbush, 580 F.3d 503, 509 (7th Cir. 2009). His fraud crimes were
complete when he induced the investors to wire money into the Davis Enterprises
account, and the counts of money laundering all specify transactions benefitting Boros or
his family. The possibility that some of the $1.1 million found its way back to Collins or
the investors he recruited would not undermine Boros’s convictions.

       Concerning the trial, appellate counsel says that he rejected as frivolous a claim
that the district court violated the Confrontation Clause of the Sixth Amendment by
limiting Boros’s cross-examination of prosecution witnesses, but counsel does not say
which witnesses or identify any specific restriction on cross-examination. We
understand counsel to mean the four witnesses who, in his motion for a new trial, Boros
asserted that he was not allowed to fully cross-examine. When limiting
cross-examination does not infringe the Confrontation Clause’s “core values” like
exposing witness bias—which Boros did not contend in his motion—we review only for
abuse of discretion. United States v. Kielar, 791 F.3d 733, 743 (7th Cir. 2015). The lines of
questioning curtailed by the district court had become repetitious (gambling losses by a
partner of Triad Global Holdings and the Federal Reserve expert’s familiarity with the
religious organization where Boros said he was employed) or were irrelevant (Collins’s
dispute with the principals of 1410 Investments about his liability for the $1.1 million
converted by Boros and communications between the Triad partners). District courts
may reasonably limit cross-examination, United States v. Sanders, 614 F.3d 341, 344
(7th Cir. 2010), and any argument that the court’s limits were unreasonable would be
frivolous.
No. 15-1172                                                                            Page 6

       Counsel further questions whether Boros could challenge the denial of his
motions under Rules 29 and 33. Other than what we already have discussed, those
motions concerned only the sufficiency of the evidence to convict. Relief is available
under Rule 29 only if the evidence, viewed in the light most favorable to the
government, would not justify a rational trier of fact in finding the elements of the crime
charged beyond a reasonable doubt. See United States v. Rahman, 805 F.3d 822, 836
(7th Cir. 2015); United States v. Torres-Chavez, 744 F.3d 988, 993 (7th Cir. 2014). Under
Rule 33, the question is whether “the verdict is so contrary to the weight of evidence that
a new trial is required in the interests of justice.” United States v. Chambers, 642 F.3d 588,
592 (7th Cir. 2011). Because there was overwhelming evidence of Boros’s guilt, any
challenge to the sufficiency of the evidence, and therefore any challenge to the denial of
Boros’s motions on that ground, would be frivolous. In his Rule 51(b) response, Boros
attempts to undercut the credibility of Collins and William Davis, but we will not
second-guess a jury’s credibility assessment. E.g., United States v. Fuller, 532 F.3d 656, 662
(7th Cir. 2008).

       Counsel finally considers, but rightly rejects as frivolous, a claim that Boros’s
108-month prison sentence (below the range of 135 to 168 months) is unreasonably long.
A below-range sentence is presumptively reasonable. Rita v. United States, 551 U.S. 338,
347 (2007); United States v. Martinez, 650 F.3d 667, 671 (7th Cir. 2011). Counsel has not
identified a reason to disturb that presumption, nor can we. The district court considered
the relevant sentencing factors in 18 U.S.C. § 3553(a), emphasizing that Boros’s age and
health supported leniency, see id. § 3553(a)(1), but that Boros never accepted
responsibility or showed any remorse for his actions, see id. § 3553(a)(2)(A).

       We conclude by observing that the standard conditions of supervised release in
the written judgment include some that we have criticized. See, e.g., United States v.
Kappes, 782 F.3d 828, 848–51 (7th Cir. 2015); United States v. Thompson, 777 F.3d 368,
376–80 (7th Cir. 2015). But neither Boros nor his attorney has identified a potential
argument related to these conditions. We thus have no reason to believe that Boros
wishes to challenge them. See United States v. Bryant, 754 F.3d 443, 447 (7th Cir. 2014). If
Boros later finds the conditions problematic, he can seek modification to the extent
authorized by 18 U.S.C. § 3583(e)(2).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.